Citation Nr: 0010315	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected left (minor) shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 11, 1993 to July 
13, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In October 1995, the RO issued a rating decision that granted 
service connection for left (minor) shoulder disorder and 
assigned thereto a noncompensable (0 percent) initial 
disability evaluation, effective April 1994.  The appellant 
subsequently noted her disagreement with the assigned initial 
disability rating.

In June 1999, the appellant was scheduled for a travel Board 
hearing at the RO.  The appellant failed to report for that 
hearing.  In July 1999, the Board remanded this matter for 
additional development, including additional VA examinations.  

In December 1999, the RO issued a Supplemental Statement of 
the Case which confirmed and continued the noncompensable 
disability rating assigned to the appellant's service-
connected left (minor) shoulder disorder.  The Board now 
proceeds with its review of this appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.
 
2.  The veteran's service-connected left (minor) shoulder 
disorder is manifested by: a range of motion consisting of 
flexion to 100 degrees, abduction to 60 degrees, internal 
rotation to 60 degrees and external rotation to 80 degrees; 
4/5 strength; normal muscle tone and bulk; normal 
neurological examination; generalized tenderness to 
palpation; and subjective complaints of pain on use and 
motion.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
the appellant's service-connected left (minor) shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R., Part 4, including 4.7, 4.10, 4.40, 4.45, 
4.56, 4.71, 4.72, 4.73, Diagnostic Codes 5301 (effective 
prior to and on July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran alleges that her service-connected left shoulder 
disorder warrants a compensable initial disability 
evaluation.  Specifically, she alleges that her left shoulder 
condition is manifested by pain, weakness and a reduced range 
of motion.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that she served 
on active duty in the United States Navy from May 11, 1993 to 
July 13, 1993.  The veteran's pre-enlistment physical 
examination, dated in October 1992, noted essentially normal 
findings throughout.  The report also noted that the veteran 
was right handed.  A treatment report, dated May 12, 1993, 
noted the veteran's complaints of left shoulder pain after 
carrying her duffel bag over her left shoulder.  The report 
concluded with an assessment of left shoulder strain.  A 
follow-up treatment report, dated in May 1993, noted the 
veteran's complaints of continuing left shoulder pain for the 
past two weeks.  The report concluded with an assessment of 
left shoulder/scapular strain.  A psychiatric consultation 
report, dated in June 1993, diagnosed the veteran with an 
adjustment disorder, not otherwise specified with depressed 
mood and physical complaints.  The report recommended that 
the veteran be expeditiously separated from the United States 
Navy.  A subsequent treatment report, dated in June 1993, 
noted the veteran's desire to remain in the military, but 
that her left shoulder was still not 100 percent.  Physical 
examination of the left shoulder revealed that it was stable 
with nearly full range of motion.  The report recommended 
that the veteran continue physical therapy for this 
condition.  A subsequent treatment report, dated in June 
1993, noted that the pain in the veteran's left shoulder had 
decreased.  The report stated that she "[h]as no pain at 
rest or light motion."  Physical examination of the left 
shoulder revealed a normal range of motion, generalized 
tenderness, and no swelling.  An X-ray examination of the 
left shoulder, performed in June 1993, noted an impression of 
a normal study.  The report also noted that the visualized 
bones, joints, and soft tissues are normal.  In June 1993, 
the veteran underwent Kin-Com testing.  The report of this 
examination noted that the results were considered invalid 
and showed a lack of maximum effort by the veteran in 
conducting this test.  

Post service medical treatment records, dated October 1993 to 
April 1994, were retrieved from D. Lowery, M.D.  A treatment 
report, dated in October 1993, noted the veteran's complaints 
of left shoulder pain with decreased range of motion.  The 
report stated that "5 years ago she had a jerking type 
injury to her left arm while water skiing.  Since that time 
she has had intermittent problems especially with increased 
use.  She joined the Navy this past May and on the second day 
there injured her left shoulder again while she was carrying 
some heavy bags on her shoulder and they dropped off and 
jerked her shoulder again."  Physical examination revealed a 
decreased grip strength on the left and mildly decreased 
rotator cuff strength.  The report also noted tenderness to 
palpation along the rotator cuff posteriorly.  A magnetic 
resonance examination of the left shoulder was then performed 
and revealed a possible torn anterior labrum.  In November 
1993, the veteran underwent diagnostic arthroscopy of the 
left shoulder.  The treatment report noted findings of 
subluxation of the left shoulder.  A treatment report, dated 
December 1993, noted that the veteran's father was contacted 
and stated that the veteran was "doing very well and she is 
not having any problems."  A subsequent treatment summary 
report from Dr. Lowery, dated in April 1994, noted the 
following:

[S]he had basically a Bankart type lesion 
but the labrum itself appeared to be 
pretty stable and did not have a tear in 
it.  However, the shoulder would 
completely dislocate anteriorly and 
inferiorly.  Therefore, the diagnosis was 
multiple directional instability, left 
shoulder.

However, she did not come back after 
surgery.  We did talk to her and at that 
point she was doing very well, not have 
any problems.  Previously she had been on 
some rotator cuff strengthening 
exercises.  

In August 1995, a VA examination for joints was conducted.  
The report of this examination noted the veteran's history of 
an inservice left shoulder injury.  The report also noted the 
veteran's current complaints of numbness and tingling 
involving the ulnar two digits of the left hand.  Physical 
examination revealed:

[W]hen she stands the left shoulder 
appear to be slightly lower than the 
right.  Active range of motion of the 
shoulders was as follows:  Flexion 100 
degrees, abduction 60 degrees, internal 
rotation 60 degrees and external rotation 
80 degrees.  All movements were very slow 
and guarded and she had complaints of 
pain on motion.  She had rather marked 
generalized tenderness to palpation about 
the shoulder.  I was unable to assess for 
instability or strength of the shoulder 
secondary to pain.

The report concluded with an impression of "[r]esidual of 
left shoulder injury with chronic pain that is status post 
arthroscopy with findings of a Bankhart type lesion and with 
a diagnosis of multi-directional instability."  The report 
also noted that the etiology of the veteran's numbness and 
tingling in the left hand was uncertain.

In August 1995, a VA neurological examination was conducted.  
The report of this examination noted the veteran's complaints 
of left shoulder pain.  The report also stated:

More recently, she has been referred to 
the Birmingham VA where she has been seen 
by the Physical Medicine and Orthopedic 
Department.  The Orthopedics Department 
did not find an abnormality in the 
physical examination and diagnosed the 
problem as left shoulder disability.  The 
plan was to continue physical therapy.  
During her evaluation, she also had a 
nerve conduction velocities and 
electromyogram of her left upper 
extremity which was completely normal.  
The patient does not have any other 
significant medical problems  She does 
not take any medications.

Physical examination revealed:

Motor examination shows 4/5 strength in 
the deltoid, biceps, triceps, wrist 
flexors and extensors and intrinsic of 
the hand in the left upper extremity 
secondary to pain.  Otherwise strength is 
completely normal.  Normal muscle tone 
and bulk with 2 for biceps, triceps, 
brachioradialis, patella and ankle.  
Bilateral plantar flexor responses.  
Sensation is normal for vibration, 
proprioception and light touch in the 
four extremities.  The patient has 
decreased pinprick sensation in the 
medial aspect of her left arm in a 
nonanatomical distribution.  Normal rapid 
alternating movements, no dysmetria, no 
tremor in four extremities.  Normal 
balance, normal base gait, tandem gait 
within normal limits.  Romberg test was 
negative.

The report concluded with an impression of "completely 
normal neurological examination.  The patient does not have 
any neurological problems at this point."

In July 1999, the Board remanded this case for additional VA 
medical examinations and opinions regarding the severity of 
the veteran's service-connected left (minor) shoulder 
disorder.  The Board also asked the RO to contact the veteran 
regarding any additional treatment she may have received for 
her left shoulder disorder.

A report of contact from the veteran's representative, 
received in August 1999, noted that "[w]e have tried to 
contact the veteran by mail and telephone without success.  
If the veteran contacts this office, we will notify you."  
Thereafter, the RO scheduled the veteran for her VA medical 
examination.  A subsequent notice in the veteran's claims 
file, however, revealed that she failed to report for the 
examination.  

In February 2000, the veteran's representative filed his VA 
Form 646.  In this statement, the veteran's representative 
indicated that that "[w]e tried on several occasions to 
contact the veteran both by mail and by telephone without 
success.  Since it has been impossible to contact the veteran 
for a correct address, the regional office was not able to 
follow through with the rest of the remand."

III. Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed. Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. have 
been revised. Id., pp. 30238-39.  The revised regulations 
provide new criteria for evaluating the severity of muscular 
injuries, including muscular injuries evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5301 (1999), which is the code 
section currently used by the RO to rate the appellant's 
service-connected left (minor) shoulder disorder.  The Board 
also notes that, effective July 3, 1997, sections 4.47 -- 
4.54, 4.69 and 4.72 of Title 38 C.F.R. were removed and 
reserved. Id., pp. 30237, 30239.

Prior to the revision, the regulations provided that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deepest structures injured (bones, joints 
and nerves).  "A through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged."  Entitlement to a rating of severe grade is 
established when there is a history of "compound comminuted 
fracture and definite muscle or tendon damage from the 
missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(prior to July 3, 1997).

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments. 38 C.F.R. § 4.56 (a) (prior to 
July 3, 1997).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b) (prior to July 3, 1997).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered. 
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56(c) (prior to July 3, 1997).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial filling 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current and 
electrodiagnostic tests, visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(c) (prior to July 3, 1997).

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72. See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 
C.F.R. § 4.72 was removed and the provisions contained in 
that regulation were incorporated into the provisions of 38 
C.F.R. § 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings. 38 C.F.R. § 4.55 (prior 
to July 3, 1997).

The new provisions of 38 C.F.R. § 4.55, are as follows:

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	ssigned. 

(2)	e 5200 will be 
elevated to the level for 
unfavorable ankylosis, if not 
already assigned, but the muscle 
groups themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups. 

(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25.

The new version of 38 C.F.R. § 4.56 states:  

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.

(ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint. Service 
department record or other evidence of 
inservice treatment for the wound. Record 
of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through- 
and-through or deep-penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through-and-through or 
deep-penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.

If present, the following are also signs 
of severe muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. 

(Authority: 38 U.S.C. 1155, 29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas v. 
Brown, 1 Vet. App. 308, at 312-13 (1991).  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claim herein.  
Accordingly, the Board has determined that the appellant 
would not be prejudiced if the Board proceeded with appellate 
consideration on the claims presented. See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Pursuant to 38 C.F.R. § 3.655, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  Under the circumstances 
presented by this case, including the veteran's failure to 
report for three VA examinations, the Board shall consider 
the veteran's claim based upon the evidence of record.  In 
this regard, the VA Form 646 from the veteran's 
representative, dated in February 2000, noted that that 
"[w]e tried on several occasions to contact the veteran both 
by mail and by telephone without success."

The veteran's service-connected left (minor) shoulder 
disorder was previously rated pursuant to Diagnostic Code 
5301, Muscle Group I, pertaining to the extrinsic muscles of 
the shoulder girdle (Trapezius, levator scapulae, and 
serratus magnus). See 38 C.F.R. § 4.73, Diagnostic Code 5301 
(effective prior to and on July 3, 1997).  The function of 
these muscles involves the upward rotation of the scapula and 
elevation of the arm above the shoulder level.  A 
noncompensable rating under this code section is warranted 
for a slight muscle injury.  The next highest rating under 
this code section is a 10 percent rating and is warranted 
when there is a moderate disability.  A 20 percent rating is 
for assignment under Diagnostic Code 5301 where disability is 
moderately severe and, a maximum rating of 30 percent is for 
assignment where disability is severe.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees. When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction. 38 C.F.R. § 
4.71, Plate I (1999).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a noncompensable disability rating 
under either the old or the new criteria.  Accordingly, the 
Board finds that neither of the criteria is more beneficial 
to the veteran's claim than the other and the RO properly 
rated the veteran's left (minor) shoulder disorder as 
noncompensable under both sets of criteria.

The treatment summary report, dated April 1994, from D. 
Lowery, M.D., noted that "the veteran did not come back 
after surgery.  We did talk to her and at that point she was 
doing very well, not having any problems."  The report of 
her VA neurological examination, performed in August 1995, 
noted an impression of "a completely normal neurological 
examination."  The report noted that the veteran's left 
shoulder had normal muscle tone and bulk and that sensation 
was normal.  The report also noted that the veteran's left 
shoulder disorder had been reviewed by the Physical Medicine 
and Orthopedics Department at the VA medical center in 
Birmingham, Alabama, which "did not find an abnormality in 
the physical examination and diagnosed the problem as left 
shoulder instability."  The report of her VA examination for 
joints, conducted in August 1995, noted an active range of 
motion, in both shoulders, of 100 degrees flexion, 60 degrees 
abduction, 60 degrees internal rotation and 80 degrees 
external rotation.  The report also noted generalized 
tenderness to palpation about the shoulder and the veteran's 
complaints of pain on motion.  There was no evidence of a 
loss of deep fascia or muscle substance or impairment of 
tonus and definite weakness or fatigue in comparative tests. 
See 38 C.F.R. 4.56 (b).  

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, the Board's duty in 
this regard was complicated by the veteran's failure to 
assist the RO in presenting her claim.  Based upon the 
evidence of record, the Board believes that the veteran's 
left (minor) shoulder disorder is manifested by no more than 
a slight muscle injury.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A disability evaluation of 30 percent under Diagnostic Code 
5200 is not warranted as the veteran does not have any 
evidence of ankylosis.  Likewise, a 20 percent rating is not 
for consideration under Diagnostic Code 5201 as the veteran 
has movement at least to his shoulder level.  

The Board also notes that a compensable rating may be 
assigned for the scar resulting from the veteran right 
shoulder surgery.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For her scar to be compensable, the veteran would 
have to show that it was either poorly nourished, with 
repeated ulceration, (38 C.F.R. Part 4, Diagnostic Code 7803 
(1997)), or tender and painful on objective demonstration (38 
C.F.R. Part 4, Diagnostic Code 7804 (1997)), or that it 
caused a "limitation of function of the affected body part" 
(38 C.F.R. Part 4, Diagnostic Code 7805 (1997)).  The August 
1995 VA examination for joints noted that the veteran's 
surgical scar was well-healed.  The Board concludes that 
since there is no evidence of pain, tenderness, ulceration or 
a limitation of function attributable solely to the surgical 
scar on her left shoulder, a separate rating for this scar is 
not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803 
- 7805.  Accordingly, the evidence of record fails to justify 
an increased disability rating in this matter.

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
scheduler evaluation for a left shoulder disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (1997).


ORDER

Entitlement to a compensable initial disability evaluation 
for service-connected left (minor) shoulder disorder is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 24 -


- 1 -


